 

 

IN THE UNITED STATES DISTRICT COURT

 

 
 

FOR THE NORTHERN DISTRICT OF TEXAS» ae

 

 

 

 

      

TRICT GP? TEXAS
DALLAS DIVISION PILLS
i Mae oh ah A
{
UNITED STATES OF AMERICA : | . -2 2019
' 2
VS. § CASE NOW3:19-CR-278-K 401)
§ CLERK, U.S. DISTRICT CC AT
OMAR PEDRO GONZALEZ § | By —
pay

 

 

REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

OMAR PEDRO GONZALEZ, by consent, under authority of United States v. Dees, 125 F.3d 261 (5"
Cir. 1997), has appeared before me pursuant to Fed. R. Crim.P. 11, and has entered a plea of guilty to the One Count
Information, filed on June 3, 2019. After cautioning and examining Defendant Omar Pedro Gonzalez, under oath
concerning each of the subjects mentioned in Rule 11, I determined that the guilty plea was knowledgeable and
voluntary and that the offense charged is supported by an independent basis in fact containing each of the essential
elements of such offense. | therefore recommend that the plea of guilty be accepted, and that Defendant Omar Pedro
Gonzalez, be adjudged guilty of Delay or Destruction of Mail, in violation of 18 USC § 1703(a), and have sentence
imposed accordingly. After being found guilty of the offense by the district judge.

The defendant is currently in custody and should be ordered to remain in custody.
LO The defendant must be ordered detained pursuant to 18 U.S.C. § 3143(a)(1) unless the Court finds by clear and

convincing evidence that the defendant is not likely to flee or pose a danger to any other person or the
community if released.

_ The Government does not oppose release.

 

O ant A ase. Nike
I find by clear and convincing evidence that the defendant is not likely to flee or pose a danger to any
other person or the community if released and should therefore be released under § 3142(b) or (c).
O The Government opposes release.
O The defendant has not been compliant with the conditions of release.
O If the Court accepts this recommendation, this matter should be set for hearing upon motion of the

Government.

O The defendant must be ordered detained pursuant to 18 U.S.C. § 3143(a)(2) unless (1)(a) the Court finds there
is a substantial likelihood that a motion for acquittal or new trial will be granted, or (b) the Government has
recommended that no sentence of imprisonment be imposed, or (c) exceptional circumstances are clearly
shown under § 3145(c) why the defendant should not be detained, and (2) the Court finds by clear and
convincing evidence that the defendant is not likely to flee or pose a danger to any other person or the
community if released.

Signed July 2, 2019. S267\
REBECCA aT Ee Mesra
UNITED STATES MAG a BATE JUDGE
NOTICE
Failure to file written objections to this Report and Recommendation within fourteen (14) days from the date

of its service shall bar an aggrieved party from attacking such Report and Recommendation before the assigned United
States District Judge. 28 U.S.C. §636(b)(1)(B).
